Citation Nr: 9922114	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-26 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for acne vulgaris as 
secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
February 1970.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Huntington, West Virginia, Regional 
Office (RO), which denied the veteran's claim seeking 
entitlement to service connection for acne vulgaris as 
secondary to exposure to herbicide agents.  The notice of 
disagreement was received in April 1997.  The statement of 
the case was issued in June 1997.  The veteran's substantive 
appeal was received in August 1997.


REMAND

The veteran contends that his diagnosed adult-type acne 
vulgaris was caused by his exposure to Agent Orange during 
his service in Vietnam.  He states that he was stationed in 
the Republic of Vietnam for 18 months and heavily exposed to 
the herbicide.  In fact, he maintains that he was personally 
involved with the spraying of Agent Orange.  The veteran 
asserts that he started to develop skin problems shortly 
after his re-deployment to the United States.  He says he 
received inservice treatment for his acne through a medical 
clinic at the Cherry Point Marine Corps Air Station.

Preliminary review of the evidentiary record reveals that 
service medical records are entirely negative for any 
treatment of acne.  On separation examination, the skin was 
normal.

The veteran's initial claim seeking service connection was 
received in October 1996.  The veteran underwent a VA 
examination in November 1996, which diagnosed adult type acne 
vulgaris with seborrhea over the scalp, face, chest, and 
buttocks.  During this examination, the veteran gave a 
history of treatment by various medical doctors and 
dermatologists during the 1970s and 1980s.  He also gave a 
history of first seeking treatment from VA in 1994.

The Board notes that although the veteran has provided a 
history of private medical treatment, no such treatment 
records are within the claims file.  As this claim must be 
remanded for the reasons discussed below, it is appropriate 
that an effort also be made to obtain any available treatment 
records.  The Board further notes that VA medical records 
spanning from 1994 to 1998 are within the claims folder.  
Therefore, any VA treatment records since 1998 should also be 
requested.

In an effort to develop his claim, the Board notes that the 
RO filed a request to the National Personnel Records Center 
(NPRC) that it forward the veteran's treatment records from 
the Naval Hospital in Cherry Point, North Carolina.  The NPRC 
responded in October 1998 that the "request for meds" had 
been previously sent.  The RO's effort to obtain his naval 
hospital records through the NPRC is praiseworthy.  However, 
the veteran's treatment records from aforementioned hospital 
cannot be presumed to have been fully incorporated with his 
service medical records.  In order to be certain to locate 
any such records, the RO should contact the Naval Hospital in 
Cherry Point, North Carolina, directly and ask that they 
forward the veteran's complete medical record.  Although he 
has the burden of submitting evidence in support of his 
claim, the critical evidence may be in the control of the 
Federal Government and, in such situations, the VA should be 
responsible for attempting to provide or obtain the material.  
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

Further, with regard to his assertion that he was exposed to 
Agent Orange during his service in Vietnam, there is no 
indication that the veteran has been asked to submit evidence 
that would lend assistance in the determination of whether 
said exposure occurred.  In cases involving service 
connection for a disability due to exposure to herbicides, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") recently held that the 
incurrence element of establishing a well-grounded claim will 
not be satisfied where the veteran has not developed a 
condition enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164 
(1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
(held that, for a claim to be well grounded, there must be 
competent evidence of (1) a current disability, (2) 
incurrence or aggravation of a disease or injury in service, 
and (3) a nexus between the inservice injury or disease and 
the current disability).  Moreover, the Court found that, 
where there is no evidence that the veteran has developed an 
enumerated disease, the implicit determination that the 
veteran had presumptive in-service exposure is erroneous as a 
matter of law.  Acne vulgaris is not one of the conditions 
listed under 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e) 
and therefore the veteran can not be presumed to have been 
exposed to herbicides during his service in Vietnam.  
Accordingly, he should be advised that evidence documenting 
his alleged exposure should be submitted.

Finally, in his August substantive appeal, the veteran 
requested that he be scheduled for a personal hearing at the 
Wilkes-Barre Contact Office.  As there was no evidence that 
said hearing was held or that the veteran withdrew his 
request, the question of whether the veteran still wanted a 
personal hearing was raised by the RO during a December 1998 
conference with his representative.  The conclusion was that 
a written response to this question was needed prior to 
docketing the appeal to the Board.  In a letter dated 
December 31, 1998, the veteran was asked if he still wished 
to appear for a personal hearing.  If he felt that he had 
stated his case completely and there was no additional 
evidence to submit, he was advised to let the RO know so that 
his case would be placed on the docket for review by the 
Board.  The veteran did not respond to this letter from the 
RO.  However, there is no indication that the veteran 
withdrew his request for a personal hearing and his failure 
to reply can not be assumed to be such a withdrawal.  In 
fact, the veteran's request for a personal hearing was 
referenced by his representative in a May 1999 statement, 
indicating a continued desire for such a hearing.

As a result the foregoing, the Board finds that a hearing 
before a hearing officer at the RO should be scheduled.  "A 
hearing on appeal will be granted if an appellant....expresses 
a desire to appear in person." 38 C.F.R. § 20.700(a) (1998).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary. Therefore, this case is Remanded to the 
RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his acne 
since discharge.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.

2.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Wilkes-Barre VA Medical Center 
(VAMC) and any other identified VA 
facility since June 1998.  Once obtained, 
all records must be associated with the 
claims folder.

3.  The RO should contact the Naval 
Hospital in Cherry Point, North Carolina, 
and request that it furnish legible 
copies of the veteran's complete medical 
file.  If no records are available, the 
Naval Hospital should be asked to report 
this determination in writing.  The 
response should be associated with the 
claims folder.

4.  The RO should contact the veteran and 
he should be requested to specify, in as 
detailed a fashion as possible, the 
circumstances surrounding his claimed 
exposure to herbicide agents.  He should 
specify, to the extent possible, the 
dates and locations of his alleged 
exposure(s), the nature and duration of 
his exposure(s), the units to which he 
was assigned at the time, in addition to 
any other pertinent information which may 
be relevant.  The veteran should be 
informed that the information is 
necessary to obtain supportive evidence 
and that failure to respond may result in 
an adverse determination.  The veteran's 
response should be associated with the 
claims folder.  Thereafter, the RO should 
consider whether the current record 
establishes the veteran's claimed 
exposure to herbicide agents, or whether 
additional development through the 
service department, the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), or the Marine 
Corps Historical Center, is warranted.

5.  Thereafter, the RO should schedule 
the veteran for a hearing before a 
hearing officer at the RO. The veteran 
and his accredited representative should 
be provided adequate notice of the time, 
date, and place of said hearing.

6.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The purpose of this REMAND is to obtain additional medical 
information and afford due process.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. LEMOINE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


